Filed Pursuant to Rule 424(b)(3) Registration No. 333-177073 PROSPECTUS SUPPLEMENT NO. 1 (to Prospectus dated May 30, 2013) GRAPHON CORPORATION This is a prospectus supplement to our prospectus dated May 30, 2013 (the “Prospectus”) relating to the resale from time to time by selling stockholders of up to 29,320,000 shares of our common stock. On March 31, 2014, we filed with the Securities and Exchange Commission ("SEC") an Annual Report on Form 10-K.The text of the Annual Report on Form 10-K is attached to and is a part of this supplement. This prospectus supplement should be read in conjunction with the Prospectus and may not be delivered or utilized without the Prospectus. This prospectus supplement is qualified by reference to the Prospectus, except to the extent that the information provided by this prospectus supplement supersedes the information contained in the Prospectus. The securities offered by the Prospectus involve a high degree of risk. You should carefully consider the “Risk Factors” referenced on pages 6-11 of the Prospectus in determining whether to purchase the common stock. The date of this prospectus supplement is April 2, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Commission File Number: 0-21683 hopTo Inc. (Exact name of Registrant as specified in its charter) Delaware 13-3899021 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1919 S. Bascom Avenue Suite 600 Campbell, California 95008 (Address of principal executive offices) (800) 472-7466 (408) 688-2674 (Registrant’s telephone number) Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.0001 par value Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes
